Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 1 of 8 PageID #: 15917




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


    IPA TECHNOLOGIES INC.,
                                  Plaintiff,

                 v.
                                                Civil Action No. 16-cv-1266-RGA
    AMAZON.COM, INC., and AMAZON
    DIGITAL SERVICES, LLC,
                                  Defendants.



                                     MEMORANDUM OPINION

  Stephen B. Brauerman, BAYARD, P.A., Wilmington, DE; Steven W. Hartsell (argued), Jaime
  K. Olin (argued), SKIERMONT DERBY, Dallas, TX;

        Attorneys for Plaintiff


  Steven J. Balick, Andrew C. Mayo, ASHBY & GEDDES, Wilmington, DE; J. David Hadden
  (argued), Vigen Salmastlian (argued), FENWICK &WEST LLP, Mountain View, CA;
        Attorneys for Defendants




  May 21, 2020
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 2 of 8 PageID #: 15918




  /s/ Richard G. Andrews
  ANDREWS, U.S. DISTRICT JUDGE:

          Before me is the issue of claim construction of multiple terms in U.S. Patent Nos.

  6,851,115 (“the ’115 patent”), 7,069,560 (“the ’560 patent), and 7,036,128 (“the ’128 patent”). I

  have considered the Parties’ Joint Claim Construction Brief. (D.I. 118). I heard oral argument

  by videoconference on May 14, 2020. At oral argument I ruled on constructions of five of the

  nine terms in dispute. I construe the four remaining terms here.

  I.      LEGAL STANDARD

          “It is a bedrock principle of patent law that the claims of a patent define the invention to

  which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415 F.3d 1303, 1312

  (Fed. Cir. 2005) (en banc) (internal quotation marks omitted). “‘[T]here is no magic formula or

  catechism for conducting claim construction.’ Instead, the court is free to attach the appropriate

  weight to appropriate sources ‘in light of the statutes and policies that inform patent law.’”

  SoftView LLC v. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

  415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

  literal language of the claim, the patent specification, and the prosecution history. Markman v.

  Westview Instruments, Inc., 52 F.3d 967, 977–80 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370

  (1996). Of these sources, “the specification is always highly relevant to the claim construction

  analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term.”

  Phillips, 415 F.3d at 1315 (internal quotation marks omitted).

          “[T]he words of a claim are generally given their ordinary and customary meaning. . . .

  [Which is] the meaning that the term would have to a person of ordinary skill in the art in

  question at the time of the invention, i.e., as of the effective filing date of the patent application.”

  Id. at 1312–13 (citations and internal quotation marks omitted). “[T]he ordinary meaning of a


                                                     1
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 3 of 8 PageID #: 15919




  claim term is its meaning to [an] ordinary artisan after reading the entire patent.” Id. at 1321

  (internal quotation marks omitted). “In some cases, the ordinary meaning of claim language as

  understood by a person of skill in the art may be readily apparent even to lay judges, and claim

  construction in such cases involves little more than the application of the widely accepted

  meaning of commonly understood words.” Id. at 1314.

         When a court relies solely upon the intrinsic evidence—the patent claims, the

  specification, and the prosecution history—the court’s construction is a determination of law.

  See Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015). The court may also

  make factual findings based upon consideration of extrinsic evidence, which “consists of all

  evidence external to the patent and prosecution history, including expert and inventor testimony,

  dictionaries, and learned treatises.” Phillips, 415 F.3d at 1317–19 (internal quotation marks

  omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

  the meaning of terms to one skilled in the art, and how the invention works. Id. Extrinsic

  evidence, however, is less reliable and less useful in claim construction than the patent and its

  prosecution history. Id.

         “A claim construction is persuasive, not because it follows a certain rule, but because it

  defines terms in the context of the whole patent.” Renishaw PLC v. Marposs Societa’ per

  Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that “a claim interpretation that would

  exclude the inventor’s device is rarely the correct interpretation.” Osram GMBH v. Int’l Trade

  Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

  II.    CONSTRUCTION OF DISPUTED TERMS

  1.     “Base goal”

         a.      Plaintiff’s proposed construction: plain and ordinary meaning, or “A goal for
                 which a goal satisfaction plan is constructed”

                                                   2
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 4 of 8 PageID #: 15920




         b.      Defendants’ proposed construction: same as “compound goal.” “A single-goal
                 expression comprising multiple sub-goals”

         c.      Court’s construction: “starting goal”

         The term “base goal” does not appear in the specification of the asserted patents. (D.I.

  118 at 3, 6). The term is used in the prosecution history and was introduced into the claims

  through amendment. (See id. at 3, 7). Defendants argue that “base goal” is used interchangeably

  with “compound goal.” (Id. at 6). The parties agreed that “compound goal” means “a single-

  goal expression comprising multiple sub-goals.” (Id. at 11). While “base goal” and “compound

  goal” are used similarly and may, in some claims, refer to the same goal, I do not think that they

  mean the same exact thing. Claims 26 and 29 of the ’115 patent illustrate their difference.

  Claim 26 recites: “A computer-method as recited in claim 1 wherein the base goal is a compound

  goal having sub-goals separated by operators.” (’115 patent, col. 31:37-39). Claim 29 recites, in

  part, “interpreting a service request in order to determine a base goal that may be a compound,

  arbitrarily complex base goal.” (’115 patent, col. 31:59-61). If “base goal” were construed to be

  exactly the same as “compound goal,” then these claims would have some element of

  redundancy. I therefore reject Defendants’ proposed construction.

         Claims 26 and 29 of the ’115 patent do make clear that the “base goal” may be a

  “compound goal.” Plaintiff agrees with this notion. (D.I. 118 at 3). Plaintiff proposes that “base

  goal” be construed to have its plain and ordinary meaning. (D.I. 118 at 2). Defendants, likely

  unintentionally, articulate the term’s plain and ordinary meaning. Defendants state: “The

  prosecution history consistently confirms that the base goal . . . is the starting goal that is divided

  into sub-goals for agents to cooperatively complete.” (Id. at 6). Defendants’ understanding of

  the “base goal” as the “starting goal” is the plain and ordinary meaning of the term. This is

  consistent with the use of the term in the claims. For example, claim 1 recites “receiving a
                                                     3
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 5 of 8 PageID #: 15921




  request for service as a base goal in the inter-agent language,” which is then “dynamically

  interpret[ed]” and used as the foundation for the “goal satisfaction plan.” (’115 patent, col.

  29:25-43). Claim 29 recites that the computer program contains computer executable

  instructions for “determining any task completion advice [and constraints] provided by the base

  goal.” (’115 patent, col. 32:5-8). The use of “base goal” in these claims is consistent with the

  notion that the base goal is the starting goal for the cooperative task completion.

         Defendants argue that the term must be construed to require that the “base goal” is

  comprised of multiple sub-goals. (Id. at 4). Defendants point to the claims and prosecution

  history to support this argument. Defendants highlight claims that recite “sub-goals” (in plural)

  to show that the patent requires multiple sub-goals. (Id.). Regarding the prosecution history,

  Defendants argue that patentees “repeatedly relied on [the] purported ability to use reasoning to

  decompose a base goal into sub-goals to distinguish the prior art.” (Id. at 7). Defendants also

  include a figure from the prosecution history that shows a “base goal” broken down into sub-

  goals. (Id.). These examples are demonstrations that a compound goal can be a “base goal,” but

  I am not convinced that they indicate that only compound goals can be “base goals.” Including

  the requirement of multiple sub-goals in the construction of “base goal” would therefore be

  inappropriately adding in an unnecessary limitation. Thus, I construe “base goal” to mean

  “starting goal.”

  2.     “Inter-agent language” / “inter-agent communication language” / “ICL”

         a.      Plaintiff’s proposed construction: “An interface, communication, and task-
                 coordination language used by agents, which is capable of expressing parameters
                 and events”

         b.      Defendants’ proposed construction: “A common interface, communication, and
                 task coordination language used by agents, regardless of what platform they run
                 on or what computer language they are programmed in”



                                                   4
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 6 of 8 PageID #: 15922




         c.      Court’s construction: “An interface, communication, and task coordination
                 language”

         At the May 14, 2020 Markman hearing, I stated that Plaintiff’s proposed construction is

  not acceptable because its phrase, “which is capable of expressing parameters and events,” is

  both redundant and partial. It is redundant because it restates some of the limitations recited in

  the claims. (See ’115 patent, col. 29:18-21). If it were appropriate to include those limitations,

  Plaintiff’s proposed construction is then partial because it does not include other similar

  limitations from the claims. (See ’115 patent, col. 29:22-24). At the hearing I also stated that I

  did not think Defendants’ construction is correct because it imports preferred embodiments, and

  because I am not convinced that the patentees were truly disparaging prior interagent

  communication approaches.

         The parties agreed during the hearing that, while the concept of interagent

  communication was known in the art, the Interagent Communication Language (“ICL”) at issue

  was created by the inventors. The specification defines the term: “Interagent Communication

  Language (“ICL”) refers to an interface, communication, and task coordination language.”

  (’115 patent, col. 10:49-51). Plaintiff agrees to this. (D.I. 118 at 29). This is also the basis of

  Defendants’ construction, to which they have appended preferred embodiments. (See id. at 30;

  ’115 patent, col. 10:41-42, 10:51-53). Therefore, I construe “Inter-agent language” / “inter-agent

  communication language” / “ICL” to mean “an interface, communication, and task coordination

  language.”

  3.     “A content layer”

         a.      Plaintiff’s proposed construction: plain and ordinary meaning, or “A layer
                 consisting of specific goals, triggers and data elements that may be embedded
                 within various events”

         b.      Defendants’ proposed construction: “A separate layer from the conversation
                 layer, which specifies the content of interagent messages”
                                                    5
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 7 of 8 PageID #: 15923




          c.      Court’s construction: “A layer, which specifies the content of interagent
                  messages”

          Plaintiff argues that its proposed construction is patentees’ lexicography as taught in the

  specification. (D.I. 118 at 47). Plaintiff relies on a portion of the specification that reads: “The

  content layer consists of the specific goals, triggers, and data elements that may be embedded

  within various events.” (’115 patent, col. 11:13-15). This excerpt, however, is not lexicography;

  it merely describes characteristics of the “content layer” rather than defining the term. I

  therefore reject Plaintiff’s proposed construction.

          At oral argument I explained that I was not convinced by Defendants’ argument that the

  “content layer” must be separate from the “conversational protocol layer” and that I would not

  construe either term to require separateness from the other. Thus, I construe “a content layer” to

  mean “a layer, which specifies the content of interagent messages.”

  4.      “Event”

          a.      Plaintiff’s proposed construction: “In communications, a message between
                  agents; in regulating the activities of individual agents, a goal (or element that
                  contains a goal) to be satisfied”

          b.      Defendants’ proposed construction: “A message between agents or facilitators
                  that has a type, a set of parameters, and content”

          c.      Court’s construction: “A message between agents or between an agent and a
                  facilitator”

          The parties agree that, at least, an “event” is “a message between agents.” (See D.I. 118

  at 53). Plaintiff argues that the specification also “associates the term ‘events’ with . . . ‘goals to

  be satisfied,’” and therefore argues that this language should be included in the construction of

  “event.” (Id. at 50). Plaintiff’s construction, however, ignores the meaning of the full phrase in

  the specification, which says “[events] may preferably be thought of as goals to be satisfied.”

  (’115 patent, col. 10:66-11:1). Thinking “preferably” of an “event” as a goal is not the same as


                                                     6
Case 1:16-cv-01266-RGA-SRF Document 126 Filed 05/21/20 Page 8 of 8 PageID #: 15924




  defining an “event” as a goal. Further, Plaintiff’s two-pronged, context-dependent construction

  would not be helpful to a jury without further instruction because the jury should not be deciding

  which of two meanings applies. I therefore reject Plaintiff’s construction.

          Defendants’ proposed construction expands on the meaning of “event” that the parties

  agree upon by including “facilitators.” Defendants argue that the “specification repeatedly

  discloses that ‘events’ are the messages that are sent between agents or between an agent and a

  facilitator.” (D.I. 118 at 56) (citing to ’115 patent, col. 10:62-11:7, 12:44-46). Plaintiff does not

  seem to disagree that the message can be sent between agents and facilitators. (See D.I. 118 at

  50). Defendants’ proposed construction adds in the preferred embodiment from the specification

  that an event “has a type, a set of parameters, and content.” (See ’115 patent, col 11:1-2).

  Whether an “event” has “a type, a set of parameters, and content,” or other qualities, does not

  define what an “event” is. It would thus be incorrect to include this limitation in the construction

  of “event.” Therefore, I construe “event” to mean “a message between agents or between an

  agent and a facilitator.” 1

  III.    CONCLUSION

          Within five days the parties shall submit a proposed order consistent with this

  Memorandum Opinion, and including the five terms construed at oral argument, suitable for

  submission to the jury.




  1
    The patent specification included an example involving source code for ICL. (’115 patent, col.
  11:2-8). Plaintiff also cited to source code submitted with the ’115 application. (D.I. 118 at 55).
  Both parties included attorney argument purporting to explain how the source code supported
  their constructions. (Id. at 55-57). Without experts’ opinions on what the source code means, I
  have no basis to evaluate either side’s arguments based on the purported meaning of specified
  source code.


                                                    7
